Kellogg, J. (dissenting):
The record, discloses that the counsel upon both sides and the court very properly Considered that the case turned upon the question whether the memorandum of settlement had been changed by the plaintiff since it was written by the defendant. Two experts were called by the plaintiff and three by the defendant. Whether the word “ note ” had been erased by acids or otherwise and the word “ back ” substituted was by them deemed to be determined, to quite an extent, by the color of the ink and paper on and around the disputed word, and other words, and the effect of acids upon-different qualities of ink was a question of much interest and importance. It was^ therefore, clearly error to receive in evidence over the defendant’s exception extracts from Frazer’s book showing his views as to the effect of certain acids upon different inks. If the paper had been altered by the plaintiff, he is clearly not entitled to recover. The defendant’s liability is clear if the paper has not been changed. Aside from the paper itself it cannot be said that plaintiff has sustained the fair burden of proof which is necessary in order to entitle him to recover. The vital issue, therefore, was whether the paper had been altered and Frazer’s book was offered and received as evidence upon that subject. It was material evidence bearing directly upon the point in issue. I, therefore, favor a reversal of the judgment,
Judgment and order affirmed, with costs.